 



Exhibit 10.3
THIRD AMENDMENT TO PERFORMANCE FOOD GROUP COMPANY
1993 OUTSIDE DIRECTORS’ STOCK OPTION PLAN
     WHEREAS, the Board of Directors and shareholders of Performance Food Group
Company, a Tennessee corporation (the “Company”), have previously adopted the
Performance Food Group Company 1993 Outside Directors’ Stock Option Plan (the
“Plan”); and
     WHEREAS, the Plan has previously been amended; and
     WHEREAS, pursuant to Section 14 of the Plan, the Company’s Board of
Directors has retained the right to amend the Plan; and
     WHEREAS, the Company’s Board of Directors now desires to amend the Plan;
     NOW, THEREFORE, IN CONSIDERATION of the premises and by resolution of the
Company’s Board of Directors, the Plan is hereby amended as follows:
     1. Section 9 of the Plan is deleted in its entirety and replaced with the
following:
“9. Capital Adjustments and Corporate Reorganizations. In the event of any
change in the outstanding shares of Stock by reason of a Stock dividend, split
or combination, a recapitalization or reclassification, or a reorganization,
merger or consolidation in which the Company is the surviving corporation or
other similar change affecting the Stock, the number and class of shares then
subject to Options and for which Options may thereafter be granted and the
amounts per share of Stock payable upon exercise or surrender of such Options
shall be equitably and proportionately adjusted by the Committee to reflect such
change. No fractional shares shall be issued as a result of such adjustment. In
the event of a dissolution of the Company or a reorganization, merger or
consolidation in which the Company is not the surviving corporation, the Company
by action of its Board of Directors shall either (i) terminate outstanding and
unexercised Options as of the effective date of such dissolution, merger or
consolidation by giving notice to each Optionee of its intention to do so and
permitting the exercise, during a period prior to such effective date to be
specified by the Committee, of all outstanding and unexercised Options or
portions thereof; provided, however, that no Options shall become exercisable
hereunder after the expiration date thereof, or (ii) in the case of such
reorganization, merger or consolidation, arrange for an equitably and
proportionately substitution of shares or other securities of the corporation
with which the Company is reorganized, merged or consolidated in lieu of the
shares of Stock which are subject to such outstanding and unexercised Options.
     2. Except as expressly stated herein, all other portions of the Plan remain
in full force and effect.
     3. This Third Amendment to the Performance Food Group Company 1993 Outside
Directors’ Stock Option Plan is effective this 22nd day of February, 2007.

                  PERFORMANCE FOOD GROUP COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 